DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A supporting member in claim 9, interpreted as supporting member 40 [0010], or a generic structure underneath the mounting table.
A plasma generating unit in claim 10, interpreted as an RF power supply [0028].
A fixing member in claim 9, interpreted as screw 8a-8d [0053].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation – Not Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:	
A mounting member in claim 1, which is further limited as having a mounting surface.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2006/0254717 to Kobayashi et al in view of United States Patent Application No. 2010/0018648 to Collins et al.
In regards to Claim 1, Kobayashi teaches a mounting table Fig. 2 that mounts thereon a target object (object on top of 16-1), comprising: a base member 4 having a rear surface (bottom of 4, which includes the plate like structure underneath 4-1 in Fig. 2) and a front surface opposite to the rear surface (top surface of 4), wherein the base member has an annular groove portion 16-3 having a bottom surface within the base member (bottom surface between 4-1 and 4-2, the bottom surface being the plate like structure underneath 10-3, 10-4), the base member being divided by the annular groove portion into positioned at the annular outer base member portion; a mounting member (top surface of 16-1) that is supported by the inner base member portion 4-1 and has a mounting surface (top of 16-1) on which the target object is mounted (the substrate on 16-1); a focus ring support (top surface of 16-2) that is supported by the outer base member portion 4-2 and supports a focus ring 12, wherein the bottom surface of the annular groove portion is located at a height position equal to or lower than a height position of an uppermost end surface among upper end surfaces of the inner coolant path and the outer coolant path (as 16-3 hits the bottoms of 10-3, 10-4, [0028-0063]).  
Kobayashi does not expressly teach a first heater provided between the mounting surface and the coolant path; and a second heater provided within the focus ring support or on the focus ring support.  
Collins teaches a first heater 211a Fig. 3 provided between the mounting surface 202a and the coolant path (horizontal portion of the line from 262 to 203) and a second heater 211b provided within the focus ring support (as it is separate directly under 214) [0019-0022, 0013-0043].
As it is known to provide a first and a second heater in a mounting table, as taught by Collins, it would be obvious to one of ordinary skill in the art at the time of the invention to have modified the mounting table as taught by Kobayashi to include the first and second heaters. One would be motivated to do so in order to predictably provide heat. See MPEP 2143, Exemplary Rationales A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Kobayashi teaches the bottom surface of the annular groove portion is located at a height position lower than the height position of the uppermost end surface among the upper end surfaces of the inner coolant path, as the bottom surface is below 10-3, 10-4.
In regards to Claim 4, Kobayashi teaches a height position of an upper end surface of the inner coolant path 10-4 formed within the inner base member portion is lower than a height position of an upper end surface of the outer coolant path (formed by a portion of 16-2 formed within the outer base member portion, as broadly recited, and the bottom surface of the annular groove portion is located at a height position lower than the height position of the uppermost end surface among the upper end surfaces of the inner coolant path, as the bottom surface is below 10-3, 10-4.
In regards to Claim 5, Kobayashi in view of Collins teaches the mounting member includes therein the first heater, as per the rejection of Claim 1 above.  
In regards to Claim 6, Kobayashi does not expressly teach the mounting member includes therein an electrode that is positioned above the first heater configured to electrostatically hold and attract the target object.  
Collins teaches an electrostatic chuck 206 that has the mounting member, the electrode 206 is positioned above the first heater 211a configured to electrostatically hold and attract the target object [0018].
As it is known to provide an electrostatic chuck electrode in a mounting table above the heater electrode, as taught by Collins, it would be obvious to one of ordinary skill in the art at the time of the invention to have modified the mounting table as taught by Kobayashi to include the electrostatic chuck electrode. One would be motivated to do so in order to predictably provide heat. See MPEP 2143, Exemplary Rationales A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 7, Kobayashi teaches  the focus ring support is provided between the focus ring and the outer base member portion (as the top surface of 16-2 is directly below 12), wherein the focus ring support includes therein the second heater 211b as per the teachings of Claim 1 above.
In regards to Claim 8, Kobayashi teaches the coolant path is arranged under the mounting member and the focus ring (as shown in Fig. 2 of Kobayashi).  
In regards to Claim 10, Kobayashi teaches a plasma processing apparatus Fig. 1 comprising: a processing chamber 1 that provides a processing space (interior of 1); a plasma generating unit 5-1, 5-2 that generates plasma in the processing space; a first electrode 3 provided in the processing space; 
a mounting table Fig. 2 that mounts thereon a target object (object on top of 16-1), comprising: a base member 4 having a rear surface (bottom of 4, which includes the plate like structure underneath 4-1 in Fig. 2) and a front surface opposite to the rear surface (top surface of 4), wherein the base member has an annular groove portion 16-3 having a bottom surface within the base member (bottom surface between 4-1 and 4-2, the bottom surface being the plate like structure underneath 10-3, 10-4), the base member being divided by the annular groove portion into portion 4-1 and has a mounting surface (top of 16-1) on which the target object is mounted (the substrate on 16-1); a focus ring support (top surface of 16-2) that is supported by the outer base member portion 4-2 and supports a focus ring 12, wherein the bottom surface of the annular groove portion is located at a height position equal to or lower than a height position of an uppermost end surface among upper end surfaces of the inner coolant path and the outer coolant path (as 16-3 hits the bottoms of 10-3, 10-4, [0028-0063]).  
Kobayashi teaches the bottom surface of the annular groove portion is located at a height position lower than the height position of the uppermost end surface among the upper end surfaces of the inner coolant path, as the bottom surface is below 10-3, 10-4.
Kobayashi does not expressly teach a first heater provided between the mounting surface and the coolant path; and a second heater provided within the focus ring support or on the focus ring support.  
Collins teaches a first heater 211a Fig. 3 provided between the mounting surface 202a and the coolant path (horizontal portion of the line from 262 to 203) and a second heater 211b provided within the focus ring support (as it is separate directly under 214) [0019-0022, 0013-0043].
As it is known to provide a first and a second heater in a mounting table, as taught by Collins, it would be obvious to one of ordinary skill in the art at the time of the invention to have modified the mounting table as taught by Kobayashi to include the first and second heaters. One would be motivated to do so in order to predictably provide heat. See MPEP 2143, Exemplary Rationales A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 11, Kobayashi teaches the bottom surface of the annular groove portion is located at a height position equal to or lower than a height position of an uppermost end surface among upper end surfaces of the outer coolant path (as it is below 10-3, 10-4).  
In regards to Claim 12, Kobayashi teaches the inner base member portion and the outer base member portion are made of a conductive material (aluminum, [0037]), and the inner base member portion and the outer base member portion are connected to each other under the groove portion 16-3 such that the inner base member portion and the outer base member portion are formed with the bottom plate portion as shown in Fig. 2.
Kobayashi does not expressly teach the inner and outer base member portions are an integral body.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to made the body integral, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  MPEP 2144.04-V(a).
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 13, Kobayashi teaches the focus ring 12 covers the annular groove portion as shown in Fig. 5. 
In regards to Claim 14, Kobayashi teaches a table 4-1, 4-2 Fig. 2 comprising: a conductive member (4 is an electrode made out of aluminum, [0037]) having an inner portion 4-1 and an outer portion 4-2, the inner portion including an inner coolant path 10-3, the outer portion including an outer coolant path 10-4, an annular groove 16-3 being formed between the inner portion and the outer portion, the annular groove being laterally overlapped with the inner coolant path and/or the outer coolant path (as they are overlapped vertically); a target object support disposed on the inner portion (as shown in Fig. 2); a focus ring 12 support disposed on the outer portion (as 16-3 hits the bottoms of 10-3, 10-4, [0028-0063]).  
Kobayashi does not expressly teach a first heater provided between the mounting surface and the coolant path; and a second heater provided within the focus ring support or on the focus ring support.  
Collins teaches a first heater 211a Fig. 3 provided between the mounting surface 202a and the coolant path (horizontal portion of the line from 262 to 203) and a second heater 211b provided within the focus ring support (as it is separate directly under 214) [0019-0022, 0013-0043].
As it is known to provide a first and a second heater in a mounting table, as taught by Collins, it would be obvious to one of ordinary skill in the art at the time of the invention to have modified the mounting table as taught by Kobayashi to include the first and second heaters. One would be motivated to do so in order to predictably provide heat. See MPEP 2143, Exemplary Rationales A.
The resulting apparatus fulfills the limitations of the claim. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application No. 2006/0254717 to Kobayashi et al in view of United States Patent Application No. 2010/0018648 to Collins et al, as applied to Claim 1 above and in further view of U.S. Patent Number 5376213 to Ueda et al.
	The teachings of Kobayashi in view of Collins are relied upon as set forth in the above 103 rejection.
In regards to Claim 9, Kobayashi teaches a supporting member (as shown by the generic structure under 4-1, 4-2, that supports the base member from below; andPage 4 of 8Application No.: 16/925,902 Preliminary Amendment dated: September 17, 2020, wherein the supporting member, the inner base member and the outer base member, respectively, are fixed to each other by fixing members.  
Ueda teaches a support with a supporting member 6 Fig. 1, 2, and 4 that has holes for 84/18 that supports the rear surface of the base member 10; and fixing members 84/18 to be inserted into the through holes, wherein fastening portions to be fastened with the fixing members are formed on the rear surface of the base member (see arrangement of 84/18 to 10 and 6 Fig. 4), and the supporting member and the base member are fixed to each other by fastening the fixing members to the fastening portions while the fixing members are inserted into the through holes of the supporting member (Col. 2 line 63-Col. 8 line 54). Ueda further teaches that the joint devices allow for thermal insulation between the base and the supporting member/chamber bottom (Col. 6 lines 5-19).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified the apparatus of Kobayashi (which is silent to the fixing of the base to the chamber) in view of Collins with the fixing mechanism of Ueda. One would be motivated to do so in order to provide adequate thermal insulation between the supporting member/chamber bottom and the base member. The resulting apparatus fulfills the limitations of the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10512125. Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim mounting tables with the groove/heat transfer body.
Claims 1, 2, 4-8, 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 14/730520, 17/085591. Although the claims at issue are not identical, they are not patentably distinct from each other because they all claim mounting tables with the groove/heat transfer body.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2007/0283891 to Okayama.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716